SENTENCIA
I
El 28 de septiembre de 1994 el demandante recurrido René Aponte Caratini presentó ante el Tribunal de Pri-mera Instancia, Sala Superior de San Juan, una demanda contra American Realty Investment Corp. (en adelante American), José A. Medina Marrero,(2) Luis Guillermo Ro-*478mán Torres, su esposa Alicia Santos Rivas y la sociedad de gananciales compuesta por ambos (Caso II).(3) Entre otras cosas, alegó que era el dueño de un inmueble que adquirió de Iris Nereida Alicea Aponte por la suma de trescientos setenta y cinco mil dólares ($375,000) mediante la Escri-tura Núm. 3 de 10 de junio de 1991 ante el notario público José H. Rivera Cintrón. Esta escritura de compraventa fue presentada para su inscripción en el Registro de la Propie-dad el 13 de abril de 1992. De otra parte, indicó que el 21 de agosto de 1991 había otorgado una hipoteca sobre dicho inmueble a favor de ÑECA Mortgage Corporation (en ade-lante ÑECA) por la suma de doscientos cincuenta mil dó-lares ($250,000). Esta hipoteca fue presentada en el Regis-tro de la Propiedad el 7 de julio de 1992.
Alegó, además, que el codemandado Medina Marrero había presentado una demanda anterior contra Alicea Aponte y que, en el curso de esos procedimientos, el tribunal había ordenado el embargo del inmueble antes mencio-nado (Caso I).(4) El mandamiento de embargo se expidió el 29 de agosto de 1991 y fue presentado para su inscripción en el Registro de la Propiedad el 18 de septiembre de 1991.
El demandante Aponte Caratini también expresó que, cuando se otorgaron las escrituras de compraventa e hipo-teca, él desconocía que existiera una controversia entre Marrero Medina y Alicea Aponte. Agregó que para la fecha cuando se otorgó la escritura de compraventa, el 10 de ju-nio de 1991, no se había expedido el mandamiento de embargo.(5) Este se emitió el 29 de agosto de 1991.
Continuó alegando que se enteró accidentalmente del Caso I (sobre cobro de dinero) y de la venta del inmueble en *479pública subasta. Intentó intervenir en dicho caso, pero el tribunal, el 28 de abril de 1993, le denegó la intervención basándose en la teoría de que la compraventa fue hecha en fraude de acreedores, y que, por lo tanto, él (Aponte Cara-tini) no tenía un interés propietario en el inmueble que se había subastado. De esta determinación Aponte Caratini solicitó la reconsideración y la acompañó con las copias de los documentos siguientes: (1) carta de 4 de febrero de 1991, en la cual Aponte Caratini le confirma a Alicea Aponte una oferta de opción de compra por la cantidad de trescientos mil dólares ($300,000);(6) (2) un pagaré personal de 5 de junio de 1991, por la cantidad de ciento ochenta y siete mil treinta y ocho dólares con treinta y cuatro centavos ($187,038.34),(7) y (3) varias fotocopias de cheques.(8) El tribunal denegó la moción. (9)
Asimismo, Aponte Caratini indicó que en el Caso I el tribunal había denegado la intervención sumariamente, sin vista previa en lá cual él pudiera presentar prueba y contrainterrogar testigos.(10) Señaló que la propiedad había *480sido vendida en pública subasta al codemandado Román Torres por “la suma irrisoria de $16,500.00” y que el 17 de mayo de 1993 se otorgó una escritura de venta judicial. Ésta fue presentada al Registro de la Propiedad.
A la luz de estos hechos, solicitó que: se anulara la su-basta pública; se ordenara al Registrador de la Propiedad que denegara la inscripción de la venta judicial, y mantu-viera en todo su vigor y efecto la inscripción de la propie-dad a su nombre.(11) Añadió que las sumas de dinero con-signadas deberían ser entregadas por el tribunal a la parte con mejor derecho a ellas.(12)
La codemandada American(13) contestó la demanda del Caso II, aceptando algunas de las alegaciones y negando otras. Presentó varias defensas afirmativas, entre las cua-les incluyó la de “impedimento colateral por sentencia y/o resolución”. También reconvino alegando que Aponte Cara-tini le había privado de su derecho de propiedad, impi-diendo que pudiese enajenar la propiedad, y que le causó daños que ascendían a doscientos cincuenta mil dólares ($250,000), además de sufrimientos y angustias emociona-les por la suma de cien mil dólares ($100,000).(14)
Así las cosas, el 19 de diciembre de 1994 el codeman-dado American le envió un requerimiento de admisiones al demandante Aponte Caratini. El 8 de febrero de 1995, no habiendo éste contestado aún el requerimiento de admisio-nes, la parte demandada solicitó, mediante una moción de *481sentencia sumaria, la desestimación de la demanda.(15) Alegó que procedía la defensa de cosa juzgada y la recon-vención presentada.
Luego de una serie de mociones, el 1ro de mayo de 1995 el foro de instancia denegó la moción de sentencia sumaria. Oportunamente, la parte demandada solicitó una reconsideración. Esta fue denegada el 26 de abril de 1995.
Inconformes, los demandados presentaron una petición de certiorari ante el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito). El 10 de octubre de 1995 dicho foro emitió una sentencia mediante la cual con-firmó la resolución dictada en el tribunal de instancia. Oportunamente, la parte demandada presentó ante nos una petición de certiorari en la cual alegó que el Tribunal de Circuito erró al confundir la acción rescisoria pauliana con la nulidad radical y absoluta por simulación, y al de-terminar que no era de aplicación la doctrina de cosa juz-gada o de impedimento colateral por sentencia. Visto el recurso presentado, concedimos al demandante recurrido un término para comparecer y mostrar causa por la cual no deberíamos revocar la sentencia recurrida. La parte recu-rrida compareció, por lo que resolvemos sin ulteriores procedimientos.
1 — I
Por la importancia que tiene para la solución de la con-troversia que se nos plantea, hemos examinado el expe-diente original del Caso I en el tribunal de instancia. De éste surge que la demanda en dicho caso versa sobre el cobro de un pagaré no garantizado por la cantidad de doce mil dólares ($12,000). La parte demandada, Alicea Aponte, *482no compareció, por lo que la sentencia se dictó en rebeldía. Luego de una serie de trámites procesales, la mayor parte de los cuales ya hemos mencionado, la subasta se celebró el 5 de octubre de 1992 y el adquirente por la cantidad de dieciséis mil quinientos dólares ($16,500) fue el codeman-dado en el Caso II, Román Torres. A pesar de esto y de que el 17 de mayo de 1993 se había otorgado una escritura de venta judicial a favor de Román Torres, que ésta había sido presentada al Registro de la Propiedad el 24 de julio de 1994 y que, el 11 de febrero de ese mismo año, American había retirado los fondos consignados por el adjudicatario Román Torres, fue American quien solicitó el lanzamiento de Alicea Aponte de la propiedad objeto de la controversia.
Surge también del expediente del Caso I en instancia que ÑECA solicitó la intervención el 12 de abril de 1995, ya que tenía un pagaré garantizado por una hipoteca sobre la propiedad que era objeto de controversia por la suma principal de doscientos cincuenta mil dólares ($250,000).(16) El 26 de abril el tribunal denegó la solicitud de intervención de ÑECA.
El día después de celebrada la subasta, el 6 de octubre de 1992, Aponte Caratini presentó un escrito en el cual solicitó la intervención. Este alegó ser el propietario del inmueble subastado. El tribunal ordenó a la parte deman-dante contestar; ésta contestó planteando que el contrato de compraventa entre Alicea Aponte y Aponte Caratini ca-recía de causa, ya que se trataba de una simulación. El tribunal entonces ordenó al “interventor” Aponte Caratini replicar. El 29 de octubre de 1992 Aponte Caratini pre-sentó otro escrito donde de nuevo alegó que era el titular del inmueble en controversia; acompañó éste con una copia certificada de la escritura de compraventa. Expresó que la *483escritura de compraventa se había presentado al Registro de la Propiedad para su inscripción el 13 de abril de 1992.
El 23 de octubre de 1992 American presentó una moción para esbozar la teoría de que la compraventa había sido en fraude de acreedores. Arguyo que según el Art. 1249 del Código Civil, 31 L.P.R.A. see. 3498, y el Art. 40 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2203,(17) surgía una presunción de que la venta había sido en fraude de acreedores. Específicamente, se basó en que en la escritura de compraventa se expresaba que Alicea Aponte había recibido el dinero con anterioridad al acto del otorgamiento de la escritura, y que la compraventa se rea-lizó con posterioridad a que se hubiese dictado la sentencia en el caso de cobro de dinero.
Del expediente del Caso I en instancia no surge que el codemandado en el Caso II, Román Torres, quien es el dueño de la propiedad y adjudicatario en pública subasta, hubiese sido parte en esos procedimientos ni que se le hu-biese notificado de la impugnación de la subasta y la soli-citud de invalidar su título propietario.
Con este marco fáctico en mente, procederemos a expo-ner el derecho aplicable a esta situación.
III
La Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que serán partes indispensables en un pleito aquellas “personas que tuvieren un interés común sin cuya presencia no pueda adjudicarse la controversia, [éstas] se harán partes y se acumularán como demandantes o de-mandadas según corresponda”.
*484En varias ocasiones hemos tenido la oportunidad de examinar la figura procesal de parte indispensable. La he-mos comparado con su contraparte federal, de la cual pro-viene: la Regla 19 de Procedimiento Civil federal, 28 U.S.C.(18) En Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983), señalamos que, a diferencia de la federal, la Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, con-tiene la frase “sin cuya presencia no pueda adjudicarse la controversia”. Advertimos que ésta tiene su entronque en la antigua doctrina inglesa sobre la indispensabilidad. También expresamos que el interés afectado tiene que ser de índole real e inmediata, al extremo de impedir la con-fección de un remedio adecuado.
En Rodríguez Rodríguez v. Moreno Rodríguez, 135 D.P.R. 623 (1994), indicamos que esta regla persigue el propósito de proteger a la persona ausente de los posibles efectos perjudiciales de un dictamen judicial y evitar la multiplicidad de pleitos. Véanse, además: Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 412-413 (1982); Hernández Agosto v. López Nieves, supra. También recal-camos que ésta entronca con la cláusula constitucional del debido proceso de ley. J.A. Cuevas Segarra, Práctica Proce-sal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, T. II, pág. 212.
Con relación a la omisión de incluir una parte indispensable, hemos expresado que “aunque es motivo para deses-timar un pleito, no constituye impedimento para que, a solicitud de la parte interesada, el tribunal pueda conceder *485la oportunidad de traer al pleito a la parte originalmente omitida, siempre y cuando el tribunal pueda adquirir juris-dicción sobre la misma”. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 816 (1983). El Ledo. Rafael Hernández Colón comenta al respecto que “si una parte indispensable no ha sido unida al pleito, el tribunal debe ordenar que dicha parte sea incorporada y en caso de que no se le acumule porque dicha parte esté fuera de la jurisdicción o por cual-quier otra razón, procederá entonces la desestimación de la demanda”. R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie de Puerto Rico, 1997, Sec. 1208, pág. 116. Con relación a la falta de parte indispensable, también hemos resuelto que “es de orden tan relevante y vital que puede presentarse en apelación por primera vez o aun suscitarse por este Tribunal sua sponte”. Hernández Agosto v. López Nieves, supra, pág. 603.
Además, hemos sostenido que cuando a las personas au-sentes del pleito no se les ha brindado la oportunidad de salvaguardar unos derechos e intereses que podrían verse afectados, no se le puede imprimir finalidad a la adjudica-ción de la controversia medular. Dichas personas tienen que ser acumuladas como partes. No es suficiente ni si-quiera que el ausente haya sido informado de su oportuni-dad de intervenir en el pleito. Mientras no sea parte, no se le puede privar de sus derechos mediante una sentencia. Granados v. Rodríguez Estrada II, supra, pág. 604; Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 981 (1952); Pueblo v. Henneman, 61 D.P.R. 189, 194 (1942).
En cuanto a la figura procesal de la intervención, la Re-gla 21.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, esta-blece específicamente —y en lo pertinente— que cuando “un alguacil procediere a cumplimentar una orden de eje-cución, embargo o cualquier otra orden contra alguna pro-piedad mueble o inmueble y dicha propiedad, o cualquier parte de ella, o algún interés en la misma, fuere reclamado *486por un tercero, éste tendrá derecho a presentar una de-manda de intervención”. (Enfasis suplido.) Como puede ob-servarse, esta intervención procede como cuestión de derecho. La Regla 21.5 de Procedimiento Civil, supra, es autóctona y está inspirada en la ya derogada Ley de Ter-cería de 14 de marzo de 1907, Leyes de Puerto Rico, pág. 308. Esta ley disponía en su Sec. 16a, añadida mediante enmienda, que “[l]a tercería respecto a bienes inmuebles se iniciará por demanda que formalizará el reclamante contra todas las personas que tengan interés en el asunto y el juicio se sustanciará por los trámites del Código de Enjui-ciamiento Civil”. (Énfasis suplido.) 32 L.P.R.A. sec. 1187 (ed. 1955).(19) En cuanto a la posible suspensión de una subasta, la ley establecía específicamente que ésta proce-día sólo mediante un interdicto prohibitorio (injunction) emitido de acuerdo con la Ley de Injunctions de 8 de marzo de 1906, Leyes de Puerto Rico, págs. 81-85.
A tenor de la jurisprudencia que precedió a la aproba-ción de la Ley de Tercería, este Tribunal había resuelto en Hidalgo v. García de la Torre, 1 D.P.R. 495, 497 (1903), que “de un embargo acordado por providencia judicial, como dirijido [sic] únicamente á garantir las consecuencias del juicio, no altera la naturaleza de las obligaciones, ni puede convertir en real é hipotecaria la acción personal que ca-rece de este carácter, pues no produce otros efectos que los que el acreedor que la obtenga sea preferido, en cuanto á los bienes anotados, solamente, á los que tengan contra el mismo deudor otro crédito, contraido con anterioridad a dicha anotación”. En dicho caso, se había constituido una escritura de préstamo hipotecario antes de la anotación del embargo, pero ésta no se había inscrito. Según estas cir-cunstancias, el tribunal resolvió que “por más que la ins-cripción de aquella escritura se hiciera con fecha posterior a la anotación, pues una vez verificada dicha inscripción, *487se llenó el requisito que faltaba para que la hipoteca que-dara válidamente constituida”. Id., págs. 497-498. En igual sentido resolvimos recientemente, con respecto a la figura del embargo, en Pérez Mercado v. Martínez Rondón, 130 D.P.R. 134 (1992).
Como se puede apreciar, tanto la Regla 21.5 de Procedi-miento Civil, supra, como su antecesora, la Ley de Terce-ría, estaban predicadas bajo la premisa de que cuando en la etapa posterior al juicio se suscitaba un conflicto sobre titularidad relacionado con la propiedad que había sido embargada y en la etapa de ejecución era objeto de su-basta, o había sido objeto de una subasta judicial, para resolver este conflicto se hacía necesario la presentación de una demanda contra “todas las personas que tengan interés en el asunto”. Ambas disposiciones procesales exigen que los procedimientos para dirimir el conflicto de titularidad se rijan por las Reglas de Procedimiento Civil.
Siguiendo esta misma vertiente, el Art. 125 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2414, dispone, con relación a la figura del embargo, lo si-guiente:
Podrán registrarse los títulos en que se enajenen o graven bienes inmuebles anotados sin perjuicio del derecho de la persona a cuyo favor se haya hecho la anotación, siempre que su enajenación no esté prohibida o, estándolo, se trate de ventas en ejecución de derechos registrados con anterioridad.
Si antes que el acreedor haga efectivo su crédito, pasare el bien o derecho anotado a manos de un tercer poseedor o subad-quirente, éste, acreditando su título, podrá pedir que se le ex-hiban los autos en la Secretaría y el Tribunal lo acordará así sin paralizar el curso del procedimiento, disponiendo a la vez que se entiendan con él los trámites ulteriores, como subrogado en el lugar y grado del deudor, pero sólo en cuanto a los efectos de la ejecución del bien o derecho anotado.
Los adquirentes anteriores a la anotación podrán inscribir sus títulos e instar las acciones adecuadas para hacer valer sus derechos, sin perjuicio de lo dispuesto en las sees. 2403 y 2473 de este título. (Enfasis suplido.)
Aplicando esta disposición, en Rosario Pérez v. Registra-*488dor, 115 D.P.R. 491, 493 (1984), resolvimos que “los actos dispositivos otorgados con anterioridad a la anotación no están afectados por ésta, como tampoco los actos dispositi-vos posteriores basados en la venta en ejecución de dere-chos registrados con anterioridad”.
Por su parte, el Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad (en adelante el Reglamento Hipotecario) dispone, en lo aquí pertinente, que “[e]n cuanto al procedimiento adecuado para la intervención por el tercer poseedor, subadquirente, o cualquier otro interesado en el pleito anotado, se estará a lo dispuesto en las Reglas de Procedimiento Civil vigentes”. Regla 123.3 del Reglamento Hipotecario, 30 L.P.R.A. sec. 2003-123.3, edición especial. De estas disposi-ciones surge con meridiana claridad que cuando una persona adquiere una finca antes de que se haga una anota-ción preventiva de embargo sobre ella, esta persona tiene el derecho a instar contra todas las personas cuyos dere-chos puedan quedar afectados las acciones adecuadas para hacer valer sus derechos, incluyendo una intervención en el pleito original.
En cuanto a la norma de derecho utilizada por el foro de instancia para resolver la controversia en el caso de autos, la de cosa juzgada, el Art. 1204 del Código Civil, 31 L.P.R.A. see. 3343, dispone, en lo pertinente, que “[p]ara que la presunción de cosa juzgada surta efecto en otro jui-cio, es necesario que entre el caso resuelto por la sentencia y aquél en que ésta sea invocada, concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron”. (Enfasis suplido.) En lo que respecta a la doctrina de impedimento colateral por sentencia, una modalidad de cosa juzgada, hemos re-suelto que una “sentencia anterior es concluyente sola-mente en cuanto a aquellas materias que de hecho se sus-citaron y verdaderamente o por necesidad se litigaron y adjudicaron, pero no es concluyente en cuanto a aquellas *489materias que pudieron ser pero que no fueron litigadas y adjudicadas en la acción anterior”. (Enfasis suplido.) Millón v. Caribe Motors Corp., 83 D.P.R. 494, 506—507 (1961).
En A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753 (1981), analizamos las dos (2) modalidades de la doctrina de impedimento colateral por sentencia, la ofensiva y la defensiva. En dicho caso expresamos que en esta área del derecho hemos ido creando un derecho autóctono con miras a aprovecharnos de los mejores elementos de los dos (2) sistemas de derecho que rigen en nuestra jurisdicción, uno en el campo sustantivo y otro en el procesal. Advertimos, sin embargo, que debe tenerse presente que la doctrina de cosa juzgada, por ser parte de nuestro derecho civil sustan-tivo, hace “innecesario, excepto para fines comparativos, acudir a otras fuentes para su análisis”. Lausell Marxuach v. Díaz de Yáñez, 103 D.P.R. 533, 535 (1975). Véase A & P Gen. Contractors v. Asoc. Caná, supra.
Como parte de la creación de nuestro derecho autóctono y como complemento a la doctrina de cosa juzgada, hemos adoptado la figura procesal de impedimento colateral por sentencia. Esta adopción, sin embargo, sujeta esta figura jurídica a las disposiciones de nuestro derecho sustantivo. Por lo tanto, ella sólo “surte efectos cuando un hecho esen-cial para el pronunciamiento de una sentencia se dilucida y determina mediante sentencia válida y final... [y] es con-cluyente en un segundo pleito entre las mismas partes, aunque estén envueltas causas de acción distintas”. (Enfasis suplido y en el original.) A & P Gen. Contractors v. Asoc. Caná, supra, pág. 762.
Con estas normas de derecho presentes pasemos ahora a analizar su aplicación al caso de autos.
IV
De los hechos antes expuestos surge con meridiana cla-ridad que el adjudicatario Román Torres (dueño por venta *490judicial del inmueble objeto de esta controversia) nunca fue parte de los procedimientos postsentencia sobre nuli-dad de subasta; que dicho procedimiento fue de naturaleza interlocutoria; que él nunca presentó una demanda de in-tervención; que, por lo tanto, no se siguieron los procedi-mientos que establecen las reglas para la tramitación de las demandas, y que la determinación del foro de instancia al resolver un incidente procesal interlocutorio (la proce-dencia de una solicitud de intervención) fue una resolu-ción, no una sentencia.
Tampoco cabe duda que el codemandado Román Torres era una parte indispensable en cualquier procedimiento en que se pretendiese impugnar la subasta o anular la com-praventa judicial. Cualquier sentencia o resolución que en su día pudiera dictar el tribunal podría incidir sobre sus derechos propietarios. Para que el tribunal pudiera adjudi-car la titularidad del referido inmueble, su dueño era y es una parte indispensable en el proceso.
Por otro lado, es obvio que para levantar eficazmente la defensa de cosa juzgada, el pleito actual (Caso II) tiene que ser entre las mismas partes que el pleito anterior (Caso I). Por requisito estatutario, tiene que haber la más completa identidad en los litigantes. Art. 1204 del Código Civil, supra. Ahora bien, Román Torres nunca fue parte en el pleito anterior ni en los procedimientos postsentencia. La desestimación del pleito contra el codemandado Román Torres (Caso II), conforme a la doctrina de cosa juzgada, no procedía, pues faltaría el requisito de que la sentencia pre-via fuese entre las mismas partes. Este hecho procesal también impide la finalidad de las determinaciones sobre titularidad hechas por el foro de instancia en el Caso I, lo que a su vez imposibilita la desestimación del pleito contra American, ya que sus derechos podrían quedar afectados por la sentencia que en su día pudiera recaer en el Caso II.
De otro lado, debemos destacar que, aun cuando se den todos los requisitos, la doctrina de cosa juzgada no se apli-*491cará inflexiblemente cuando así hacerlo derrotaría los fines de la justicia. Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978); Feliciano Ruiz v. Alfonso Develop. Corp., 96 D.P.R. 108, 114 (1968); Millán v. Caribe Motors Corp., supra; Pérez v. Bauzá, 83 D.P.R. 220, 226 (1961).(20) Según expresá-ramos, el dueño por venta judicial del inmueble nunca fue parte en el Caso I, aim cuando era parte indispensable sin cuya presencia no se podía adjudicar la controversia. Bajo las circunstancias procesales del caso de autos, además de no estar presentes todos los requisitos que exige la doc-trina de cosa juzgada, se sirven mejor los intereses de la justicia si ésta no se aplica.
. Abona esta posición el hecho de que la jurisprudencia norteamericana no es tan clara ni uniforme al determinar el efecto que tiene la denegatoria de una intervención con relación a la defensa de cosa juzgada. Por ejemplo, en Enterprise Bank v. Magna Bank of Missouri, 92 F.3d 743 (8vo Cir. 1996), se resolvió que no apelar la denegatoria de una intervención no siempre excluye la posibilidad de que una parte presente una nueva acción que levante las mismas reclamaciones subyacentes en la moción de intervención. Esto quiere decir que la cosa juzgada sería la intervención en sí, más no cualquier otro derecho que se pudiera haber reclamado.
En conclusión, Román Torres es y era una parte indispensable en cualquier procedimiento para anular la su-basta y venta judicial. Contra él, cualquier determinación sobre este particular no podía ser final y firme, y no podía tener la naturaleza de cosa juzgada. Después de todo, si una parte es o no indispensable en un pleito no depende de si éste se resuelve o no a su favor. Una parte resulta ser indispensable si tuviere un interés común y sin cuya pre-*492senda no puede adjudicarse la controversia.(21) En el Caso I, el tribunal de instancia no podía anular la subasta y, por ende, la venta judicial sin la presencia en el pleito del com-prador en venta judicial, Román Torres. A lo sumo, lo que el tribunal podía resolver era si procedía o no la intervención. La resolución emitida en el Caso I no consti-tuye cosa juzgada para el Caso II en cuanto a la titularidad de la propiedad objeto de la controversia. No procedía, pues, la desestimación de la demanda presentada por Aponte Caratini. El Tribunal de Circuito actuó correcta-mente al confirmar la resolución dictada por el foro de ins-tancia y devolver el caso a dicho tribunal para que conti-nuara con los procedimientos.
Por las razones antes expuestas, se confirma la senten-cia emitida por el Tribunal de Circuito de Apelaciones.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


 En el epígrafe de la demanda también aparecen como demandados la esposa de Medina Marrero, identificada como Jane Doe, y la sociedad de bienes gananciales compuesta por ambos.


 Para propósitos de clarificar, identificaremos esta acción como Caso II.


 Para distinguirlo del Caso II, identificaremos esta acción como Caso I.


 Alegó, además, equivocadamente, que cuando se otorgó la escritura de com-praventa, el 10 de junio de 1991, aún no se había dictado la sentencia en rebeldía en el caso de cobro de dinero contra Alicea Aponte (Caso I). Cabe señalar que la senten-cia en rebeldía se emitió el 30 de agosto de 1990 y se notificó el 10 de septiembre de 1990.


 La carta tiene fecha de 16 de enero de 1991 impresa en maquinilla, pero esta fecha está tachada y sustituida a manuscrito por la de 4 de febrero. También aparece tachada la cantidad de doscientos setenta y cinco mil dólares ($275,000) y sustituida a manuscrito por la cantidad de trescientos mil dólares ($300,000). Además, sobre la cantidad de mil dólares ($1,000) que indicaron que se estaban incluyendo, se escribió a manuscrito la suma de cinco mil dólares ($5,000). Las enmiendas no aparecen iniciadas. Sin embargo, tanto Aponte Caratini como Alicea Aponte firmaron la carta dos (2) veces.


 El pagaré no está notarizado.


 Todos los cheques están hechos a nombre de Iris Alicea y son por las canti-dades de $5,000, $5,000, $1,000 y $200. Se incluyó también la fotocopia de un cheque a nombre de First Service Corp. por la cantidad de $8,222.04. No se incluyó fotocopia del dorso de los cheques ni explicación sobre el cheque a First Service Corp.


 De estas determinaciones Aponte Caratini recurrió mediante una petición de certiorari ante nos. En aquella ocasión, el 29 de abril de 1994, emitimos una resolu-ción mediante la cual denegamos el recurso por un craso incumplimiento con el Reglamento del Tribunal Supremo y por no haberse acreditado nuestra jurisdicción. En consecuencia, no entramos a dilucidar la controversia en los méritos. Luego de varias mociones de reconsideración y de que nuestra resolución adviniera final y firme, el 28 de septiembre de 1995 Aponte Caratini presentó la demanda en el caso de autos (Caso II).


 El 16 de febrero de 1992, el tribunal había emitido una orden para indicar que denegaba la intervención y solicitar al demandante American Realty Investment Corp. (en adelante American) que sometiera un proyecto de resolución.


 El tribunal también denegó la solicitud de Aponte Caratini de que se anu-lase la subasta celebrada.


 La demanda la acompañó con una certificación del Registro de la Propiedad sobre la propiedad objeto de este litigio.


 Del expediente del Caso I en el foro de instancia surge que el tribunal ordenó la entrega de los dieciséis mil quinientos dólares ($16,500) a American el 28 de enero de 1994 y que el 11 de febrero se le hizo entrega de un cheque por esa cantidad.


 Lo curioso de esta alegación es que ya para la fecha cuando que se presentó la reconvención, American no era la dueña de la propiedad. Esta ya pertenecía, por venta judicial, al codemandado Román Torres.


 Cabe señalar que no hemos encontrado en los autos originales del Caso II en el foro de instancia contestación a la demanda por parte de alguno de los otros codemandados.


 Sobre la validez de este pagaré hipotecario el 10 de marzo de 1995, ÑECA Mortage Corporation presentó una demanda de sentencia declaratoria contra American, Román Torres y Alicia Santos Rivas.


 American, erróneamente, utilizó el Art. 40 de la Ley Hipotecaria de 1893 (30 L.P.R.A. ant. sec. 40) para fundamentar su moción. Este artículo no tiene un equi-valente directo en la Ley Hipotecaria y del Registro de la Propiedad de 1979. Las disposiciones relacionadas se encuentran en los Arts. 108 y 109 de la ley, 30 L.P.R.A. secs. 2358 y 2359.


 En Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 604 esc. 1 (1989), expresamos lo siguiente:
“En el foro federal no existe una distinción a priori entre lo que es una parte indispensable y una no indispensable pero acumulable a discreción del tribunal. Al contrario, si el tercero ausente cumple con alguno de los criterios tiene que acumu-larse, a menos que no sea factible por problemas de jurisdicción sobre la persona o por obstáculos procesales propios del foro federal, como falta de jurisdicción sobre la materia o ausencia de competencia (venue). 7 Wright, Miller and Kane, Federal Practice and Procedure: Civil 2d Sec. 1607 (1986).”


 El 14 de marzo de 1908 se enmendó esta ley para incluir la figura de la tercería con relación a los bienes inmuebles.


 En Pagán Hernández v. U.P.R., 107 D.P.R. 720, 736 esc. 6 (1978), señalamos varias excepciones a la aplicación de la doctrina de cosa juzgada. Estas no se refieren a casos que están permeados de consideraciones de orden público.


 La Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
“Las personas que tuvieren un interés común sin cuya presencia no pueda ad-judicarse la controversia, se liarán partes y se acumularán como demandantes o demandadas según corresponda. Cuando la persona que deba unirse como deman-dante rehusare hacerlo, podrá unirse como demandada.
De otra parte, la Regla 16.2 (32 L.P.R.A. Ap. III), dispone:
“El tribunal podrá ordenar la comparecencia de aquellas personas sujetas a su jurisdicción, que a pesar de no ser partes indispensables, deban ser acumuladas si se ha de conceder un remedio completo a las personas que ya sean partes en el pleito.”